         Case 5:19-cv-00359-BSM Document 22 Filed 05/26/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

THOMAS CROCKETT                                                               PETITIONER
ADC #080478

v.                           CASE NO. 5:19-CV-00359-BSM

DEXTER PAYNE                                                                  RESPONDENT


                                          ORDER

       After de novo review of the record, including Thomas Crockett’s objections, United

States Magistrate Judge Jerome Kearney’s recommended disposition [Doc. No. 18] is adopted.

Dexter Payne’s motion to dismiss petition for writ of habeas corpus [Doc No. 14] is granted,

Crockett’s petition [Doc. No. 1] is dismissed without prejudice, and Crockett’s motion for

default judgment or, in the alternative, to permit petition to proceed [Doc. No. 16] is denied

as moot. It is certified that an in pauperis appeal would not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED this 26th day of May, 2020.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
